DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The examiner notes that in the IDS field on 02/19/2020, the NPL “German Office Action for DE Application No. 10 2017 216 572.3 mailed May 22, 2018” was not considered because an English translation was not provided and could not be readily found by the examiner.  The notes that in the IDS field on 05/11/2020, the NPL “Metallic materials- Brinell hardnes test- Part1- DIN EN ISO 6506-1, 2006-03” was not considered because an English translation was not provided and could not be readily found by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  the recitation “where t corresponds to the material thickness” should be changed to “where t corresponds to a material thickness”.  Appropriate correction is required.
Claim Interpretation
Regarding claim 1, the examiner notes that the recitation of “bending angle of at least 60°, determined to VDA238-100” is a product-by-process limitation which examiner interprets to only add the limitation of a bending angle of at least 60°.  See MPEP 2113(I).
Regarding claim 2, the examiner notes that the recitation of “wherein the component comprises Fe and unavoidable impurities from a preparation consisting of, in % by weight:…” merely limits the claimed component to be made from a preparation consisting of the claimed composition, wherein the component can reasonably further include other materials as allowed for by the term “comprises” (emphasis added).  This is reasonably considered to be a product-by-process limitation which examiner 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 includes the recitation “determined to VDA238-100” which is indefinite because testing standards can vary depending on the year they are published, the year of the testing standard is not stated by the instant application and so it is unclear to the examiner which exact testing method is being used.  The examiner interprets the claim to be met by any version of the VDA238-100 absent a specific indication to the contrary.
The term “high-wear applications” in claim 1 is a relative term which renders the claim indefinite. The term “high-wear” is not defined by the claim, the specification does not provide a It is unclear to the examiner if the term “high-wear” is meant to limit any of the mechanical properties of the steel, and if so to what degree.  The examiner interprets the claim to be met by any steel that can be considered to be wear-resistant absent a specific indication to the contrary.
Claims 2-6, 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 2 includes the recitation “wherein the component comprises Fe and unavoidable impurities from a preparation consisting of, in % by weight:…” however the composition of the preparation does not add up to 100% and does not list iron as an element (i.e. iron must be excluded due to the recitation of “consisting of”).  This is indefinite because is unclear to the examiner how the component can comprise iron from a preparation that does not include iron and further it is unclear what the rest of the preparation is meant to include because the listed elements do not add up to 100% and so the preparation can only “comprise” those elements not “consist” of.  The examiner interprets the claim to be met by a preparation consisting of the listed elements with Fe as a balance absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20140322559 A1) herein Becker.
Regarding claim 1, Becker teaches:
A flat steel product [0001, Becker] which examiner submits can be considered a component, that is hot-rolled and optionally cold-rolled [0060, Becker] which examiner submits can be considered a type of forming
The steel is quenched [0064, Becker] and partitioned [0099, Becker] which examiner submits meets a Q&P steel.
With a bending angle of 100-180° [0036, Becker].  The examiner notes that the overlap of the bending angle of Becker and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Becker does not teach a hardness of at least 230 HB, that the steel is for high-wear applications, nor a bending ratio of r/t<2.5, however the examiner submits that these properties would have been expected to be present or would have naturally flowed in the steel of Becker.  See MPEP 2112 and MPEP 2145(II).  The instant application and Becker teach microstructures shown below in Table 1 and compositions shown in Table 2.  The examiner notes that the overlaps between the compositions and microstructures of Becker and those of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner submits that one of ordinary skill in the art would recognize that the overlap between the composition and microstructure of Becker and the instant application indicates that the steels are substantially identical in structure and composition would mean that the steels would exhibit similar, overlapping properties, including but not limited to wear-resistance, bending ratio, and hardness.  See MPEP 2112.01(I) and 2112.01(II).  The examiner further notes that in the instant application applicant has recognized that the properties are dependent upon the microstructure and composition with the recitation “it being possible, according to the 
Table 1

Instant specification, area% [0008, instant spec]
Becker, surface% [0034, Becker]
Martensite
At least 70
5-70% untempered
Annealed/tempered martensite
At least half the martensite
25-80
Ferrite 
Up to 30
Less than 5
Residual austenite
Up to 30
5-30
Bainite 
Up to 30
Less than 10
Cementite 
Up to 5
Not specified


Table 2

Instant specification, weight% [0009, instant spec]
Becker, weight% [0033, Becker]
C
0.1-0.3
0.10-0.50
Si
0.5-1.8
0.1-2.5
Mn
1.5-3.0
1.0-3.5
Al
Up to 1.5
Up to 2.5
N
Up to 0.008
Up to 0.02
P
Up to 0.02
Up to 0.020
S
0.003
Up to 0.003

Up to 0.4
0.1-0.5
Mo*
Up to 0.25
0.1-0.3
Ni*
Up to 1.0
Not specified
Nb*
Up to 0.06
0.02-0.05
Ti*
Up to 0.07
0.001-0.15
V*
Up to 0.3
0.01-0.1
B*
Up to 0.002
0.0005-0.005
Ca*
Not specified
Up to 0.01
Fe and impurities
Balance
Balance
*:these are optional for the instant application and Becker


Regarding claim 2, as discussed above in claim interpretation this claim is a product-by-process limitation which the examiner submits merely limits the component to comprise at least iron, unavoidable impurities, and the claimed elemental components listed which Becker teaches as shown above in Table 2.
Regarding claim 3, Becker teaches coating with a protective zinc coating, examiner submits that zinc coatings protect steel from corrosion and thus can be considered an anticorrosion coating [0120, Becker].  Becker does not state how many sides of the steel are coated but the examiner submits that in order to be considered coating the steel at the least one side must be coated.  The examiner notes that Becker discloses applying the protective coating through immersing the steel in a molten bath [0118, Becker] so all sides of the steel would reasonably be expected to be coated.
Regarding claim 4, Becker does not specifically disclose a thickness for the steel, however examiner notes that changes in size, proportion, and shape are not enough to 
Regarding claim 7-8, as discussed above the steel of Becker is substantially identical to that of the instant application in terms of microstructure and composition and thus would be expected to have substantially similar hardness values as claimed by the instant application.
Regarding claims 9-10, as discussed above Becker teaches steel with bending angle of 100-180° [0036, Becker].  The examiner notes that the overlap of the bending angle of Becker and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 11-12, as discussed above the steel of Becker is substantially identical to that of the instant application in terms of microstructure and composition and thus would be expected to have substantially similar bending ratios as claimed by the instant application.
Regarding claim 13, as discussed above Becker teaches steel with an overlapping composition to that of the instant application, including the optional elements.  The examiner notes that the overlap between the compositions of Becker and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 14-15, as discussed above Becker does not specifically disclose a thickness for the steel, however examiner notes that changes in size, proportion, and shape are not enough to patentably distinguish over prior art, the examiner submits that controlling the thickness of the steel produced by Becker can be considered merely changing the size/proportion/shape of the steel and is thus not patentably distinguishable from the steel of Becker.  See MPEP 2144.04(IV)(A) and 2144.04(IV)(B).
Claims 5-6 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20140322559 A1) herein Becker, in view of Wang et al. (Comparison of three-body impact abrasive wear behaviors for quenching-partitioning-tempering and quenching-tempering 20Si2Ni3 steels, submitted as NPL with the IDS dated 01/22/2021) herein Wang.
As discussed above claims 1-4 and 7-15 would be obvious as taught by Becker.
Regarding claims 5, Becker does not teach the use of steel in construction machinery, agricultural machinery, mining machinery, transport machinery or conveying systems, however the examiner submits that this use would be obvious in view of Wang.  Wang teaches that Q&P steels are useful for applications involving abrasive wear, including transportation, mining, and mineral processing [introduction, page 121, Wang].  The examiner submits that it would be obvious to one of ordinary skill in the art to use the Q&P steel of Becker for applications in transportation, mining, conveying, and/or agriculture in view of Wang.
Regarding claim 6, the examiner notes that a grab is a part commonly found in transportation of materials and agriculture/construction/mining tools such as tractors which are exposed to abrasive wear and so it would be obvious to one of ordinary skill in the art that the steel of Becker in view of Wang could be used in the construction of a grab as would have been recognized by one of ordinary skill.
Regarding claim 16, the examiner notes that a scrap grab is a part commonly found in transportation of materials and construction/mining tools such as tractors for the purpose of transporting scrap materials and are exposed to abrasive wear and so it would be obvious to one of ordinary skill in the art that the steel of Becker in view of Wang could be used in the construction of a scrap grab as would have been recognized by one of ordinary skill.
Regarding claim 17, the examiner notes that a shovel is a tool commonly used in agriculture/mining/construction and is exposed to abrasive wear and so it would be obvious to 
Regarding claims 18-19, as discussed above it would be obvious to one of ordinary skill in the art that the steel of Becker in view of Wang would be useful for applications in transportation involving abrasive wear which examiner submits includes conveying devices and the conveyance of abrasive and solid materials.
Claims 4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20140322559 A1) herein Becker, in view of Fletcher (Carbon and Low-Alloy Steel Plate).
Becker does not teach thicknesses of 3.5-8 mm for the flat rolled steel product, however the examiner submits that it would have been obvious to one of ordinary skill in the art to use thicknesses of an overlapping range in view of Fletcher.  Fletcher teaches that steel plate is any flat-rolled steel product more than 200 mm wide and 6 mm thick or more than 1220 mm wide and 4.6 mm thick [paragraph 1 page 1, Fletcher].  Fletcher states that steel plate can include alloy steels, which are often heat treated after rolling to obtain improved properties [paragraph 3 page 1, Fletcher], which examiner submits includes the Q&P process.  Fletcher further states that one of the main uses of steel plate is in large machines and other heavy structures [paragraph 3 page 1, Fletcher].  The examiner submits that one of ordinary skill in the art would have used the thicknesses taught by Fletcher, 4.6 mm or more, to produce the steel of Becker for use in heavy machinery.  The examiner notes that the overlap of the steel thicknesses of Fletcher and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734